DETAILED ACTION
	Claims 1-5, 7-16, and 18-22 are currently pending. Claims 1-5, 7-16, and 18-22 are maintained in rejection despite the Applicant Arguments/Remarks filed 06/14/2021. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kraeling et al. (US 2005/0010338) in view of Sheardown et al. (US 2011/0006912) and Soderi et al. (US 2013/0138276).
Referring to Claim 1: Kraeling teaches a train control system comprising:
a train-mounted control unit (64) deployed in a train (12) (Fig. 4); and 
one or more fixed control nodes (70, 72) each deployed on or in close proximity to a track (16) traversed by the train (12) (Fig. 5); 
wherein:
each of the train-mounted control unit and the one or more fixed control nodes comprises a corresponding communication subsystem (63, 70, 72), wherein the communication subsystem comprises one or more transponders (70, 72) and one or 
the train-mounted control unit (64) is configured to:
transmit signals to and receive signals (see Ref. 22, 24 in Fig. 1) originating from the one or more fixed control nodes (Para. [0029]), wherein:
the transmitted signals and the received signals comprise RFID signals (Para. [0012]) (claim 16), and
at least some of the RFID signals carry data pertinent to controlling operations of the train (Para. [0029]); and 
determine substantially continuously, based on at least both of the transponder location information and pre-sorted data (Para. [0029], “database (not shown)”) relating to one or more tracks of a train network where the train operates, a location of the train within the train network (Para. [0029]), wherein:
the pre-stored data (“database”) is configured to enable, when used in conjunction with communication with at least one of the one or more fixed control nodes (70, 72), location determination even when satellite-based positioning is not possible or accessible (Para. [0031], lines 12-15), and 
the location determination is used for controlling operations of the train (Para. [0030]).
Kraeling does not specifically teach that the RFID signals are ultra-wideband (UWB) signals. However, Sheardown teaches a railway RFID system with a plurality of trackside transponders (80) (Fig. 1), wherein the RFID signals are ultra-wideband (UWB) signals that: transmit signals over multiple bands of frequencies simultaneously from 3.1 GHz to 10.6 GHz; consume less power than conventional RF tags; operate 
	Kraeling does not specifically teach that the train mounted control unit is configured to generate distance information by determining a distance to a fixed control node based on received UWB signals and using this distance information to provide an absolute location determination for controlling operations of the train. Rather, Kraeling teaches using GPS for absolute location determination, or alternatively, using transponders 70 and 72 for location determination relative to operational boundaries 66 and 68 (Para. [0031], lines 7-15) and using either location determination for controlling operations of the train (Para. [0030]) (Fig. 4). However, Soderi teaches a distance estimation system for a railway vehicle that is used for periodically determining a distance to a fixed control node (108) based on received UWB signals (Para. [0020] and [0022]) and using this distance information to provide a relative location determination for controlling operations of the train (Para. [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kraeling to use a UWB signal to determine the distance to a fixed control node, as 
	
Referring to Claim 2: Kraeling teaches a train control system, wherein the train-mounted control unit (64) is configured to determine a position of the train based on received RFID signals originating from the one or more fixed control nodes (70, 72) (Para. [0029]).

Referring to Claims 3 and 14: Kraeling does not specifically teach that the speed of the train is determined based on received RFID signals originating from the one or more fixed control nodes. However, Sheardown teaches a railway system, wherein the speed of the train (30) is determined based on received RFID signals originating from the one or more fixed control nodes (80) (Fig. 1) (Para. [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kraeling to use the RFID signals to determine speed, as taught by Sheardown, in order to provide accurate speed measurement over time.

Referring to Claims 4 and 15: Kraeling teaches that an operator may determine the direction of movement based on RFID signals from the transponders (Para. [0015]). Kraeling does not specifically teach that the control unit automatically determines the direction of movement of the train based on received RFID signals originating from the 

Referring to Claims 5 and 16: Kraeling further teaches a train control system, wherein the train-mounted control unit (64) is configured to determine identification information associated with the track based on received RFID signals originating from the one or more fixed control nodes (70, 72) (Fig. 4) (Para. [0031]). 

Referring to Claims 7 and 18: Kraeling does not specifically teach that the train-mounted control unit is configured to determine the distance to the fixed control node based on a time-of-flight calculation based on received RFID signals originating from the fixed control node. However, Soderi teaches a distance estimation system for a railway vehicle, wherein the train-mounted control unit (104) is configured to determine the distance (116) to the fixed control node (110) based on a time-of-flight calculation based on received signals from the fixed control node (Fig. 1) (Para. [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kraeling to use a time-of-flight calculation to determine the distance from the vehicle to the control node, as taught by Soderi, in order to allow the 

Referring to Claims 8 and 20: Kraeling further teaches a train control system, comprising one or more RFID tags (70, 72) (claim 16) deployed on or near the track (16) (Fig. 4) (Para. [0029]); and
wherein the train-mounted subsystem is configured to control the operations of the train (12) based on information obtained from at least one RFID tag from the one or more RFID tags (Para. [0030]).

Referring to Claims 9 and 19: Kraeling further teaches a train control system, wherein the train-mounted control unit (64) is configured to control operations of the train (12) based on received transponder signals (Ref. 24, Fig. 1) originating from the one or more fixed control nodes (70, 72) (Para. [0030]).

Referring to Claims 10 and 21: Kraeling further teaches a train control system, wherein the train-mounted control unit (64) is configured to monitor operation of the train (12) based on received transponder signals (Ref. 24, Fig. 1) originating from the one or more fixed control nodes (70, 72) (Para. [0030]).

Referring to Claims 11 and 22: Kraeling further teaches a train control system, wherein the train-mounted control unit (64) is configured to take or cause a particular action 

Referring to Claim 12: Kraeling teaches a train-mounted system for controlling operations of a train, the train-mounted system comprising:
a communication subsystem (62, 63) that comprises one or more transponders (63) and one or more communication circuits, configured for communicating signals (Para. [0029]) (Fig. 4); and
a processing subsystem (64, 65) that comprises at least one processor (65) (Para. [0030]); wherein:
the communication subsystem is configured to transmit signals to and receive signals originating from one or more fixed control nodes (70, 72) each deployed on or in close proximity to a track (16) traversed by the train (Fig. 4), wherein:
the transmitted signals and the received signals comprise RFID signals (claim 16), and
at least some of the signals carry data pertinent to controlling operations of the train (Para. [0030]); and
the processing subsystem is configured to:
determine substantially continuously, based on at least both of the transponder location information and pre-sorted data (Para. [0029], “database (not shown)”) relating to one or more tracks of a train network where the train operates, a location of the train within the train network (Para. [0029]), wherein:
the pre-stored data (“database”) is configured to enable, when used in conjunction with communication with at least one of the one or more fixed control nodes (70, 72), 
the location determination is used for controlling operations of the train (Para. [0030]).
Kraeling does not specifically teach that the RFID signals are ultra-wideband (UWB) signals. However, Sheardown teaches a railway RFID system with a plurality of trackside transponders (80) (Fig. 1), wherein the RFID signals are ultra-wideband (UWB) signals that: transmit signals over multiple bands of frequencies simultaneously from 3.1 GHz to 10.6 GHz; consume less power than conventional RF tags; operate across a broad area of the radio spectrum; and avoid causing interference (Para. [0028]). Further, Sheardown teaches, “The advantages of using UWB RFID may include a longer range of tag interrogation, greater immunity to signal degradation, higher degree of security and immunity to eavesdropping, greater uniform coverage over a given area, and greater potential for anti-collision in a multi-tag environment.” (Para. [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kraeling to additionally use a UWB RFID signal, as taught by Sheardown, in order to provide a longer range of tag interrogation than the traditional RFID signal alone.
	Kraeling does not specifically teach that the train mounted control unit is configured to generate distance information by determining a distance to a fixed control node based on received UWB signals and using this distance information to provide an absolute location determination for controlling operations of the train. Rather, Kraeling teaches using GPS for absolute location determination, or alternatively, using transponders 70 and 72 for location determination relative to operational boundaries 66 .

Response to Arguments
Regarding claims 1 and 12, Applicant argues that Kraeling in view of Sheardown and Soderi does not teach determining substantially continuously, based on at least both of the generated distance information and pre-stored data, an absolute location of the train within the train network because Kraeling’s transponders 70 and 72 only determine the location relative to boundaries, not absolute location, and the GPS is only used as a backup for the boundary determination. The Examiner acknowledges that Kraeling uses transponders 70 and 72 to determine the location of the train relative to operational boundaries (Para. [0031], lines 7-15), rather than using the transponders to generate distance information to determine an absolute location. However, Kraeling 
However, Soderi resolves the distance information and absolute location deficiency stated above. Soderi teaches a distance estimation system for a railway vehicle that is used for periodically determining a distance to a fixed control node (108) based on received UWB signals (Para. [0020] and [0022]) and using this distance information to provide a relative location determination for controlling operations of the train (Para. [0030]). Further, because Kraeling teaches using the GPS absolute location information “to work in conjunction with the transponder system 10 to provide another level of redundancy for automatic movement of a locomotive 12,” (Para. [0024]) the Kraeling reference taken in combination with Soderi suggests using UWB signal transponders in conjunction with the satellites to determine the absolute location on a continuous basis using two redundant systems.
In re Wood, 202 USPQ 171, 174.  In this case, Sheardown is both within the field of the Kraeling’s endeavor and reasonably pertinent to the particular problem of train location determination. First, whether centralized or decentralized, both Kraeling and Sheardown are within the field of train location determination. Second, Sheardown is reasonably pertinent to the problem of using transponders to locate the position of the train. Thus, the fact that Sheardown has a central information processing center does not render the combination non-obvious.
	Applicant argues that making Kraeling’s transponders into UWB RFID tags would not be obvious because UWB transmissions have longer range and would reduce the precision necessitated in Kraeling, thus frustrating the purpose of the Kraeling. The Examiner responds that this speculation regarding precision is insufficient to render the combination non-obvious because Kraeling’s UWB RFID tags have a wide variety of benefits to outweigh any potential precision loss. As stated in Para. [0028], “UWB tags consume less power than conventional RF tags and can operate across a broad area of the radio spectrum, UWB be used in close proximity to other RF signals without causing or suffering from interference because of the differences in signal types and radio spectrum used. The advantages of using UWB RFID may include a longer range of tag 
	Applicant argues that none of Kraeling, Sheardown, and Soderi teach determining the train’s location substantially continuously. The Examiner responds that the term “substantially continuously” may be broadly interpreted as being satisfied by any of Kraeling, Sheardown, and Soderi. Kraeling and Sheardown teach the incorporation of GPS (Kraeling, Fig. 1, Para. [0024]) (Sheardown, Fig. 15, Para. [0067]), which may be broadly interpreted as providing the location “substantially continuously.” Further, Soderi teaches that “[t]he ranging unit 104 may continue to periodically send outbound signals to the in order to periodically re-compute the stopping distance 118 as the vehicle 102 approaches the stopping point 106” (Para. [0022]), and periodic signaling may be broadly interpreted as substantially continuous.
Regarding claims 2 and 8, Applicant argues that Kraeling’s transponders 70, 72, cannot be interpreted as both “one or more fixed nodes” and “one or more RFID tags,” and that these distinct devices perform different functions. The Examiner responds that Applicant is correct in stating that if the fixed nodes and RFID tags are claimed as 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617